Opinión disidente del
Juez Asociado Sr. Todd, Jr.
Disiento, porque considero que de acuerdo con lo resuelto por este Tribunal en los casos de Partido Popular v. Gallardo, 56 D.P.R. 706 y Pueblo v. Ilarraza, 56 D.P.R. 723, el juramento prestado en Santurce por el detective Torres ante el Juez Municipal de Río Piedras, fuera de la jurisdicción territorial de la corte para la cual fué nombrado, es nulo, y sién-dolo, la orden de allanamiento librada por dicho magistrado en este caso también es nula. La opinión de la Corte limita ahora el alcance dé lo resuelto en el caso de Partido Popular v. Gallardo, supra, interpretando el artículo 30 del Código de Enjuiciamiento Civil. Creo que dicho artículo fué bien interpretado en el caso anterior y en su consecuencia, que siendo nulo el juramento prestado para obtener la orden de allanamiento, ésta también lo es y, por tanto, el registro fué ilegal.
En cuando a las demás cuestiones resueltas en la opinión de la Corte en relación con otras impugnaciones hechas por el apelante a la forma en que se expidió y diligenció la orden de allanamiento, considero que la prueba demostró que no se dió cumplimiento estricto a los artículos 503, 504, 512 y 513 del Código de Enjuiciamiento Criminal y que, también por dicho motivo, el registro fué ilegal.
Las garantías constitucionales de que no se violará el derecho de estar garantizado contra registros arbitrarios y que no se expedirá orden de allanamiento sino por motivo fundado y bajo juramento (artículo 2 de nuestra Carta Orgá-nica) requieren un cumplimiento estricto de todas las condi-ciones o requisitos autorizados por ley para expedir una orden *325de allanamiento, realizar un registro y luego devolver la or-den diligenciada, ya que la garantía constitucional y los pro-cedimientos autorizados por la ley en cuanto a registros, de-ben interpretarse liberalmente a favor del acusado. Sgro v. United States, 287 U.S. 206; Grau v. United States, 287 U.S. 124; Boyd v. United States, 116 U.S. 616; Gouledv. United States, 255 U.S. 298; Go-Bart Co. v. United States, 282 U.S. 344; Byars v. United States, 273 U.S. 28; Marrón v. United States, 275 U.S. 192; United States v. Lefkowitz, 285 U.S. 452.
En el presente caso se ha dado una interpretación liberal a los artículos del Código de Enjuiciamiento Criminal antes citados, no a favor de los derechos constitucionales del ape-lante, sino en su contra. No puedo estar conforme con esa interpretación y disiento. No importa cuán loable sea el pro-pósito que se persigue para que se cumpla con las disposicio-nes de la Ley núm. 220 de 1948 prohibiendo el juego clandes-tino de la Bolita, los funcionarios llamados a hacerlo no están autorizados a violar uno de los derechos más sagrados del ciudadano. No debemos, por interpretación judicial, hacer más fácil la violación de dicho derecho.
Debería revocarse la sentencia.